Afler Remand from Supreme Court

L. CHARLES WRIGHT, Retired Appellate Judge.
By opinion of the Supreme Court of Alabama on January 13, 1995, 660 So.2d 994, the judgment of this court in this case, rendered on December 3, 1993, was reversed and set aside. Therefore, in accord with the remand of the supreme court, it is now the judgment of this court that the judgment of the Circuit Court of Jefferson County rendered in this case be, and hereby is, affirmed in all respects.
AFFIRMED.
All the Judges concur.